Title: May 1798
From: Washington, George
To: 




1. Morning—clear—wind at South & Mer. at 63. Clear & warm all day—wind in the same place. Mer. 71 at Night—75 at highest.
 


2. A light sprinkling of Rain & cloudy in the morning—Mer. 66. Clear afterwards & very warm. Mer. 71 at Night & 75 at highest. Mr. Law returned to dinr.
 


3. Morning—clear—wind Southerly Mer. 60 very little wind & appearances of Rain in the afternoon. Mer. 74 at Night & not higher.
 


4. Morning—Clear & wind Southerly Mer. at 66. Appearances of Rain abt. Noon but none fell. Mer. 81 at Night & 82 at highest. Mr. and Mrs. Law went away after breakfast & Nelly Custis went up to Hope Park.
 


5. Clear Morning & little Wind—Mer. 70. Between 2 & 4 Oclock fine showers at intervals. Mer. 70 at Night & 81.
 


6. Morning—perfectly clear with a light breeze from the Westward—Mer. 62. High wind from No. West afterwards—Mer. 67

thro’ the day. A Mr. Tayler & a Mr. Crips—introduced by Mr. Potts dined here as did Mr. T. Peter & Mr. Lear. All except Mr. Peter went away after dinner.
   
 


7. Morng. Cloudy with a little drippg. of Rain. Mer. at 60. Clear Afternoon. Mer. 64 at Night.
 



8. Morning perfectly clear & pleasant—Calm—Mer. at 64. Lowering afternoon. Mr. Peter, Mrs. Peter & their Children left this and the Revd. Mr. Lewis from Connecticut came in the Afternoon.

	
   
   revd. mr. lewis: probably Zechariah Lewis (1773–1840), son of Rev. Isaac Lewis of Greenwich, Conn. Young Lewis had graduated from Yale in 1794 and studied theology under Dr. Ashbell Green in Philadelphia. During this time he had also acted as a tutor to George Washington Parke Custis. In 1796 Lewis was licensed to preach at Fairfield West Association, and later in the year became a tutor at Yale College, a position he held until his health failed in the summer of 1799. He then became editor of the New York Spectator and the Commercial Advertiser but retained his theological interests, becoming involved in various religious societies (SPRAGUEWilliam B. Sprague. Annals of the American Pulpit; or Commemorative Notices of Distinguished American Clergymen of Various Denominations, from the Early Settlement of the Country to the Close of the Year Eighteen Hundred and Fifty-five. 9 vols. New York, 1859-69., 1:662–68; Zechariah Lewis to GW, 17 July 1797, CtY).



 


9. Morning clear with but little Wind. Mer. at 58. Wind afterwards fresh indeed hard from the Westward until Night when it ceased. Mer. at 64 at Night. Mr. Lewis went away after breakfast. I went to the Proclamn. Sermon in Alexandria.


   
   sermon: On 23 Mar. 1798 Pres. John Adams issued a proclamation recommending that “as the United States of America are at present placed in a hazardous and afflictive situation, by the unfriendly disposition, conduct, and demands of a foreign power [France] . . . the 9th of May next, be observed throughout the United States, as a day of solemn humiliation, fasting and prayer” (ADAMS [2]Charles Francis Adams, ed. The Works of John Adams, Second President of the United States: With a Life of the Author, Notes, and Illustrations. 10 vols. 1850–56. Reprint. New York, 1971., 9:169).



 


10. Morning—clear & calm—Mer. at 52. Lowering all the afternoon with the Wind Southerly, but no Rain fell.
 


11. Morning—clear & but little wind—Mer. at 54. Great appearances of Rain abt. 2 Oclock with the Wind at No. Et. but none well. Eveng. Clear Mer. at 56 & no higher.
 


12. Morning—clear & cool—Wind Northerly & Mer. at 44. Clear & Cold all day—a White frost this Morning. Mer. 56 at Night.
 


13. Morning—clear & cool—Wind No. Easterly—Mer. at 50. Lowering towards evening. Mer. 56 at N. not much higher all day. Mr. White & Doctr. Craik dined here. The latter went away after dinr.
 


14. Morning—Clear & cool, Calm—Mer. at 49. Some appearances of Rain abt. noon but they went off. Wind No. Et. & Mer. at 60 at Night. Mr. White left this after breakfast.
 



15. Morning—clear, with but little Wind & that No. Easterly Mer. 52—same through the day. Mer. 64 at Night.
 


16. Morning perfectly clear—Wind northerly & Mer. at 58. Wind fresh after morning & cool all day. Mer. 60 at Night.
 


17. Morning—Clear & calm—Mer. 52. Very lowering & likely for Rain afterwards with the Wind at So. Wt. Mer. 66 at Night.
 


18. Clear Morning—no rain fell—clear all day. Mer. 60 in the Morning & 66 at Night. Horns, or points of the Moon upwards.
 


19. Morning—Clear, Wind Southerly and Mer. at 55. About 8 Oclock in the forenoon Mrs. Washington & Myself sat out on a visit to Hope Park & the Federal City. Got to the former to Dinner and remained there until Morning when we proceeded to the City. Dined at Mr. Thos. Peter’s & remained there until Wednesday, and then went to Mr. Laws & remained there until friday when we sat out on our return home & called at Mount Eagle to take our leave of the Revd. Mr. Fairfax who was on the point of Embarking for England.
The weather during this time was as follow—20th. a brisk Southerly wind & Cool. 21. Appearances of Rain & very warm. 22. Warm & still greater shew for Rain but none fell. 23. Wind still Southerly—Clouds gathering from all quarters and in the Afternoon a very fine Rain. 24. Warm—Southerly Wind & moderate Rain in the Afternoon.


   
   Another guest of Thomas Law was Julian Ursyn Niemcewicz (1758–1841) who visited Mount Vernon on 2 June. Niemcewicz was a Polish literary and political figure who came to America in 1797 as the companion of Tadeusz Kościuszko, leader of the Polish insurrection against Russia. Upon their release from a Russian prison the two Poles had come to America where Kościuszko had earlier gained fame as a colonel of engineers in the Revolution. GW and Mrs. Washington came to the Law home on 23 May for a two-day stay while Niemcewicz was still there. “The whole time he [GW] was courteous, polite, even attentive; he talked very little, now and then on agriculture, on natural history, on all that one would wish, except politics, on which he maintains an absolute silence and reserve.” During this visit GW renewed his interest in billiards. “He plays with a mace and although it is 25 years since he has played, his attention and skill made up for the lack of practice” (niemcewicz, 86–87). A billiard mace is a cue with a knob on the end.



   
   revd. mr. fairfax: GW wrote the earl of Buchan that “ill health and advice of Physicians have induced him [Bryan Fairfax] to try the effect of Sea Air, & his inclinations have led him to give a voyage to England the preference” (15 May 1798, DLC:GW).



 



25. Very brisk So. Westerly wind with misting showers at Intervals from about Noon. Rain in the afternoon. Mrs. Peaks fam. dined here.
 


26. Clear all day, with the Wind at No. Wt. Mer. at 60 in the Morning & 62 at Night.
 


27. Clear Morning & Calm—Mer. at 54. Wind brisk from the Eastward abt. 8 Oclock & appearances of Rain in the Evening. Mer. at 60 at Night. Mr. Lear dined here.
 


28. Morning—Misty & sometimes raining—Mer. at 59, & growing Warm with the wind Easterly. Mer. 65 at Night.
 


29. Morning warm & cloudy—Mer. 60, & wind No. Easterly at which pt. & Easterly it contind. all day with appearances of Rain but none fell. Went up to Alexa. on business & returned home to dinner.
 


30. Morning—a thick Mist with the wind at No. Et.—Mer. 62. A good deal of Rain afterwards, before One oclock and a very heavy shower mixed with hail about 5 oclk. Colo. Morris, Lady & 4 children came here after dinner.

   
   
   Colonel Morris is probably Lewis Morris (1752-1824), who had visited Mount Vernon with his brother Jacob Morris on 6 Nov. 1786. Morris had settled in South Carolina after the Revolution, and was an original member of the South Carolina Society of the Cincinnati. Morris, with his wife and children, was probably on his way to or from the Morris family home in New York.



 


31. Cloudy more or less through the day but no rain fell here. Wind Southerly. Mer. 64 at Nigt. Colo. Morris & family left this after breakfast—and Mr. Herbert & Son—the Revd. Mr. Addison a Mr. Rogers of Baltimore—Mr. Delius of Bremen & a Mr. Pekmoller of Hamburgh dined here & returned afterwards.

   
   
   Mr. William Herbert became president of the Bank of Alexandria in 1798. His two sons were John Carlyle Herbert (1777–1846) and William Herbert. Rev. Mr. Addison was Rev. Walter Dulany Addison (b. 1769), eldest son of Thomas Addison (d. 1774), of Oxon Hill and Rebecca Dulany Addison. In 1792 Walter married Elizabeth Dulany Hesselius, daughter of the artist John Hesselius (1728–1778), of Bellefield, Prince George’s County, Md.



   
   Mr. Delius may be Arnold Delius, who was appointed by GW in May 1794 as United States consul to Bremen, Germany (EXECUTIVE JOURNALJournal of the Executive Proceedings of the Senate of the United States of America: From the commencement of the First, to the termination of the Nineteenth Congress. Vol. 1. Washington, D.C., 1828., 1:157, 158). mr. pekmoller: For the mid-nineteenth-century memoir of “a German gentleman” who visited Mount Vernon in May 1798, see CUSTISGeorge Washington Parke Custis. Recollections and Private Memoirs of Washington. New York, 1860., 46on.



